Citation Nr: 1750791	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA), Regional Office.

In June 2016, and August 2017 the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left knee arthritis was not shown to have manifested to a compensable degree within one year of the Veteran's service discharge, a continuity of left knee symptomatology has not been shown since service, and the weight of the evidence is against a finding that the Veteran's left knee disorder either began during or was otherwise caused by his military service, to include his left knee injury therein.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained.  The Board notes that there are no service treatment records available because they were presumably destroyed in the 1973 fire at the National Personnel Records Center.  A January 2013 VA Form 21-3101, Request for Information, also indicated that there were no Surgeon General Office records available too.  

In addition, the record indicates that the Veteran's claim was again remanded June 2016 and  August 2017.  Regarding 2017 the remand directed the RO to schedule the Veteran for a Board hearing.  In October 2017 the Veteran's representative submitted a Written Brief Presentation and stated that the Veteran feels that the claim has been developed to its upmost as is, and, as a result they have nothing else to contribute at this time.  Therefore, the Board finds that the Veteran declined the opportunity to present testimony before the Board, and his hearing request is considered to have been withdrawn.

In June 2016, this matter was remanded in order to provide the Veteran with an additional VA examination.  An additional examination was provided in substantial compliance with the Board's remand instructions.  Of note, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The representative did raise concerns about what causes degenerative joint disease in the written brief presentation dated in October 2017.  However, the representative did not specifically cite any error in the examiner's conclusion.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran seeks service connection for a left knee disorder.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran contends that he injured his knee in 1954 in Turkey when he fell while exiting a plane.  He recalled being seen by a Turkish doctor, who reportedly did not x-ray the knee (the Veteran did not believe that the medical facility had a machine).  The doctor wrapped the knee, which was reportedly stiff for about a week.  The Veteran stated that from that time until 2011 he had experienced occasional pain in his left knee; however, since that time, the pain had become severe.  He had had an MRI, infusions, physical therapy and steroid injections.  The record indicates that the Veteran underwent a total knee replacement in October 2013, and he continues to believe that his left knee disability was the result of the fall which transpired more than 60 years earlier.

The Board notes that there are no service treatment records available because they were presumably destroyed in the 1973 fire at the National Personnel Records Center.  A January 2013 VA Form 21-3101, Request for Information, also indicated that there were no Surgeon General Office records available either.

The Board notes that the Veteran's service medical records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Veteran was afforded a VA examination in September 2014.  Degenerative joint disease (DJD) of the left knee was diagnosed.  The examiner was instructed to accept as true the Veteran's statements as to the injury sustained in service.  After reviewing the available records and following a physical examination, the examiner stated as follows: I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION.  A fall he suffered while exiting a plane in Turkey in 1954 when he landed on his left knee.  Veteran's service records were destroyed in a fire. Veteran states that he has had knee pain since the injury.  Medical records were submitted and no evidence of any knee problems was noted.  Once sufficient medical records are obtained a better opinion can be formulated.

The Veteran submitted a July 2016 statement.  He indicated that following discharge from the service he attended college as a full time student, worked for the Internal Revenue Service for twenty years and a substitute teacher and caretaker for his wife and parents.  Subsequently, in 2013 at 77 years old, the Veteran states he had a total knee replacement.

In August 2016, the VA examiner provided a new medical opinion based on review of the claims file, objective medical data and medical literature.  The examiner opined that it is highly unlikely that a fracture of the Veteran's left knee cap would produce only left knee stiffness and also allow the Veteran to work.  The examiner noted that a fracture would cause substantial hemorrhage with resulting pain and swelling as well as difficulty in weight bearing let alone ability to work.  Moreover, the examiner found that there is no objective evidence of any continuity of the veteran's left knee symptoms, since service separation or otherwise, that would provide a nexus between the Veteran's currently reported left knee symptoms and his active military service activities that ended 60 years earlier.  In addition, the examiner noted that it has been over 60 years since the Veteran separated from the military and other unknown intercurrent events could have played a role or roles in his current left knee condition.  The examiner reported that there is a natural process of aging that occurs in all joints but especially so in the weight bearing joints such as the knees.  Thus,  the examiner concluded that it is less likely as not that the Veteran's current left knee condition is due to his military service duties and activities that ended years ago.

The Veteran's representative contends in an October 2017 brief, that that the Veteran's current left knee disorder is linked to his in-service left knee condition because of his in-service injury and everyday exertions.  In addition, he asserts that the left knee injury was not due to the normal aging process after 60 years, but instead due to post-traumatic injury after his injury to his left knee in service.  The representative asserts that symptoms of post-traumatic arthritis can come on suddenly or gradually over time.  As noted above, the examiner did not diagnose the Veteran with post-traumatic injury of the left knee and the representative does not provide any evidence to support his assertions or rationale.  While the representative asserts that medical understanding of DJD has changed over time, there is nothing to suggest that the VA examiners who provided opinions in this case were not familiar with current medical understanding of such conditions.

In sum, the Board finds that the evidence indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

After weighing all the evidence, the Board finds great probative value in the August 2016 VA examiner's opinions.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's left knee disorder was not the result of his fall during service.
Neither the Veteran, nor the Veteran's representative, submitted any competent medical evidence supporting the Veteran's contention that his left knee disorder was proximately due to or the result of his fall during service.  Therefore, after weighing all the evidence, the Board finds great probative value in the August 2016 VA examiner's opinion.

Here, there is no records of any left knee treatment during service.  The Board has accepted as true the Veteran's statements as to the injury sustained in service as credible.  However, even then, there is no evidence of continuity of symptomatology between the Veteran's left knee injury in service and his current disability.  The Veteran claims he has had knee pain off and on since his service, but he stopped short of suggesting that his left knee had been consistently problematic since the injury in service, and there is no record of treatment for any knee problems is in the record for many years after service.  Moreover, the Veteran reportedly injured his left knee during service, but by his own admission returned to work shortly thereafter and was able to serve several more years in the military.  Moreover, the Veteran's statements have 

VA examiners confirmed that the Veteran had a total left knee replacement in 2013 and arthritis in his left knee which causes the Veteran limited range of motion.  However, the Veteran's left knee replacement surgery occurred many years after his 1956 discharge from service and the 2016 VA examiner found it is less likely as not that the Veteran's current disability is linked to his in-service left knee condition.

Consideration has been given to the Veteran and his wife's statements supporting the claim that his left knee disorder was proximately due to his fall during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology left knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Left knee disorders not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his left knee disorder, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating lumbar spine disorder and bilateral knee disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and cannot provide the requisite nexus.

As described, the criteria for service connection have not been met for a left knee disorders.  Specifically, accepting the Veteran's testimony of an in-service knee injury, and current arthritis diagnosis, the weight of the evidence is against a finding that a chronic left knee disorder existed continuously since service.

As such, the criteria for service connection for a left knee disorder have not been met, and the Veteran's claims are denied.


ORDER

Service connection for a left knee disorder is denied



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


